BOND, C. J.
(concurring). — Where not constitutionally inhibited, the power to fix rates of steam and street railroads is a legislative faculty which is dele gable to a Public Service Commission. Neither the Legislature nor its administrative agency can fix rates which are confiscatory oi the property of the carrier. If there had been a specific rate per passenger prescribed by a general statute at the time the street rail*528road was chartered, the City of St. Louis could not have contracted for a different rate as the price of admitting the carrier; for its charter powers are subordinate to the general laws of the State. This power of the Legislature fully existing, though unexerted, at the time of the incorporation of the street railway, was subsequently delegated to the Public Service Commission, who thereby became empowered to prescribe rates, reasonable and lawful, and subject to judicial review, which should ■ displace any prior rates prescribed by the municipality, which said municipality was entitled to make in its capacity as an auxilliary but subordinate governmental agency. The parent body, the State, through its Legislature, might have altered any rate which it might have fixed when the carrier was incorporated in virtue of its inalienable police powers.
It necessarily follows that a Public'Service Commission, clothed quod hoc with this legislative authority, might prescribe rates conformable to the preservation of an utility necessary to the public convenience anSt welfare.
This is exactly what was ruled in the Sedalia and Fulton cases, under which the conclusion is inescapable that the action of the circuit court in setting aside the finding of the Public Service Commission was error. Hence, my concurrence in the reversal of the judgment of the circuit court and the affirmance of the order of the Commission.
Faris, Blair and Williams, JJ., concur in this opinion.